   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 1 of 21 PageID #: 1




JD:JEA


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE                          APPLICATION FOR A

FOLLOWING FACEBOOK ACCOUNT:                              SEARCH WARRANT FOR
                                                         INFORMATION IN
FACEBOOK USERNAME"LEON RUSSELL,"
                                                         POSSESSION OF A PROVIDER
ASSOCIATED WITH USER ID NUMBER
                                                         (FACEBOOK ACCOUNT)
100001100116622 AND URL HTTPS://
WWW.FACEBOOK.COM/LEON.RUSSELL.355;
                                                         Case No. 18-MJ-1203

THAT IS STORED AT PREMISES CONTROLLED
BY FACEBOOK INC




                               AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT


       I, LAEJON BROOKS,being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook Account, specifically Facebook Usemame

"Leon Russell" associated with Facebook user ID 100001100116622 and the URL


https://www.facebook.com/leon.russell.355 (the "RUSSELLL ACCOUNT")(the "Subject

Facebook Account")that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc.("Facebook"), a social networking company headquartered in Menlo Park,

California. The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support ofan application for a search warrant under 18

U.S.C. §§ 2703(a), 2703(b)(1)(A)and 2703(c)(1)(A)to require Facebook to disclose to the
   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 2 of 21 PageID #: 2




government records and other information in its possession, pertaining to the subscriber or

customer associated with the user ID.


       2.      I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives since November 2016 and am currently assigned to the New York Office. I am

currently assigned to the Joint Firearms Task Force and have investigated violations of

criminal law relating to firearms offenses. I have gained expertise in this area through classroom

training and daily work conducting these types of investigations. As part of my responsibilities,

I have been involved in the investigation of numerous firearms trafficking and other weapons

charges. During the course ofthose investigations, I have conducted or participated in

surveillance, undercover transactions, the execution ofsearch warrants, and debriefings. As a

result of my training and experience, I am familiar with the techniques and methods used by

individuals involved in criminal activity to conceal their activities from detection by law

enforcement authorities.


       3.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of Title 18 United States Code, Sections 922(j)

(possession and sale ofstolen firearms), 924(c)(l)(A)(i)(using, carrying and possessing a

firearm), and Title 21, United States Code, Sections 841(a)(1) and 846(conspiracy to distribute

narcotics), have been committed by BAILEE CAMERON,SCOTT FURNESS,JENNIFER

GRIFFIN,RICARDO RAMOS,KEN STONE,KAYLA RAMOS,GREG MILLER;TASHA

GRAM and LEON RUSSELL. There is also probable cause to search the information described

in Attachment A for evidence ofthese crimes and contraband or fhiits ofthese crimes, as

described in Attachment B.
   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 3 of 21 PageID #: 3




       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                                     PROBABLE CAUSE


    A. The Instant Offenses


       5.      I have been involved in the investigation of an individual named KELVIN

STICHEL. On July 6,2018, KELVIN STICHEL shot a New York Police Department

("NYPD")detective while NYPD officers were executing an arrest warrant on STICHEL in the

vicinity of39 Kingston Avenue, Brooklyn, New York. The firearm used by STICHEL was an

Armscor ofthe Philippines, model M1911-Al FS, black .45 caliber pistol, serial number

RLAl888029, with wood grips(the "Member of Service firearm" or"MOS firearm"). Law

enforcement initiated an urgent trace of the MOS firearm and determined that the purchaser and

owner ofthe MOS firearm was HENRY DUVAL,a resident of73 Plain Street, Rutland,

Vermont. Law enforcement further learned that the MOS firearm was purchased along with two

additional rifles in October 2017.


       6.      In July 2018,law enforcement interviewed JENNIFER GRIFFIN regarding the

investigation into the MOS firearm. GRIFFIN explained that in November 2017, BAILEE

CAMERON,DUVAL's granddaughter, sent a message from her Facebook account with the

Facebook Usemame "Bailee Morgan Cameron" associated with the URL

https://www.facebook.com/baileeeeeeeeeeeee (the"CAMERON ACCOUNT")to GRIFFIN's

Facebook account with Facebook Usemame "Jennifer Griffin" associated with the URL

https://www.facebook.com/lovemybabbys (the "GRIFFIN ACCOUNT")asking GRIFFIN if
                                                3
   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 4 of 21 PageID #: 4




she knew anyone who would trade heroin for a firearm. GRIFFIN stated that CAMERON

explained on Facebook that she received the firearm from her brother. GRIFFIN further

explained that in November 2017, GRIFFIN drove CAMERON and SCOTT FURNESS,

GRIFFIN'S son and CAMERON'S then boyfriend, to GREG MILLER's house, a known drug

dealer, to sell the firearm for heroin. GRIFFIN described the firearm that was sold to MILLER

as a black .45 caliber handgun with wood handles.

       7.     GRIFFIN also provided law enforcement with screenshots of multiple Facebook

conversations between the CAMERON ACCOUNT and the GRIFFIN ACCOUNT regarding

firearms. In addition, GRIFFIN stated that CAMERON sent a picture ofthe .45 caliber handgun,

which matches the description ofthe MOS firearm, from the CAMERON ACCOUNT to the

GRIFFIN ACCOUNT,prior to selling the firearm to MILLER.

       8.     In July 2018,law enforcement also interviewed FURNESS regarding the sale of

the MOS firearm. FURNESS stated in sum and substance that although he has never seen

CAMERON steal a firearm, CAMERON told FURNESS that she had stolen firearms previously.

FURNESS also explained that while he did not break into DUVAL's vehicle, he was aware that

a .45 caliber firearm went missing from DUVAL's vehicle. FURNESS also explained that in

November 2017, GRIFFIN drove FURNESS,CAMERON and RICARDO RAMOS,

FURNESS's father, to MILLER's house to sell the MOS firearm for heroin. FURNESS stated

that he was aware from his Facebook Account with the Facebook Usemame "Scott Fumess"

associated with Facebook user ID 107624579802485 and the URL

https://www.facebook.com/scott.fumess.35("FURNESS ACCOUNT")and the GRIFFIN

ACCOUNT that CAMERON would send pictures offirearms and communicate about selling

firearms for heroin from the CAMERON ACCOUNT.

                                              4
   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 5 of 21 PageID #: 5




       9.     In addition, law enforcement interviewed CAMERON regarding the sale ofthe

MOS firearm. CAMERON explained that she had previously stolen firearms from both of her

grandfathers, DUVAL and TOM WEST. CAMERON further stated that she had previously

stolen firearms and sold them for heroin. In contrast to GRIFFIN and FURNESS,CAMERON

stated that FURNESS broke a window in DUVAL's vehicle and stole the MOS firearm.


CAMERON stated that she did not recall sending photographs of firearms from the CAMERON

ACCOUNT to the GRIFFIN ACCOUNT or FURNESS ACCOUNT.


       10.    On August 31, 2018, the Honorable Vera M. Scanlon, U.S.M.J., issued a

search warrant for information associated with three Facebook accounts. See I8-M-814. On


September 6,2018,the Honorable Peggy Kuo, U.S.M.J. issued a search warrant for

information associated with the same three Facebook accounts based on an amended


application regarding certain information associated with the Facebook accounts that was

required.

       11.    I have reviewed the return for the GRIFFIN ACCOUNT which shows


communications with four additional Facebook Accounts, specifically(1)Facebook Usemame

"Ken Stone'* associated with Facebook user ID 100002083799091 and the URL

https://wAvw.facebook.com/ken.stone.12576 (the "STONE ACCOUNT");(2)Facebook

Usemame "Kayla Maria Ramos(babykaay)" associated with Facebook user ID

100009027936880 and the URL https://www.facebook.eom/I00009027936880 (the

"RAMOS ACCOUNT");(3)Facebook Usemame "Greg Miller" associated with Facebook

user ID 100000138361243 and the URL https://www.facebook.com/Greg.Miller.VT (the

"MILLER ACCOUNT"); and(4)Facebook Usemame "Tasha Gram" associated with
   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 6 of 21 PageID #: 6




Facebook user ID 100007487791 111 and the URL https://www.facebook.com/budzz0512

(the"GRAM ACCOUNT")regarding the Subject Offenses, including communications regarding

the sale of the MOS Firearm. For instance, on November 18, 2017,the GRIFFIN ACCOUNT

and STONE ACCOUNT communicated regarding the sale ofthe MOS Firearm for narcotics.

Specifically, the following exchange occurred:

        Griffin:       Can you get rid of a 45? Pistol

        Stone:         Ya. How much?

        Griffin:       2 buns. Or $100 of up and a b.

        12.      The GRIFFIN ACCOUNT thereafter sent a photo to the STONE ACCOUNT ofa

black .45 caliber pistol, with wood grips and serial number RIAl888029, which I have

confirmed is the MOS Firearm. Eventually, the STONE ACCOUNT agreed to pay $400 for the

MOS Firearm and the GRIFFIN ACCOUNT agreed to deliver the MOS Firearm to 110 Stony

Drive, Fair Haven, CT 05743. Based on my training and experience, the GRIFFIN

ACCOUNT'S reference to "2 buns" is a reference to two bundles (or 20 glassines) of heroin.

        13.      The GRIFFIN ACCOUNT also communicated with the RAMOS ACCOUNT


about the sale offirearms. Specifically, on January 25, 2018,the RAMOS ACCOUNT contacted

the GRIFFIN ACCOUNT about selling a firearm. During that communication, the RAMOS

ACCOUNT stated that she was trying to sell the firearm to DUVAL,her grandfather,for cash to

buy narcotics, but she was unsuccessful. Eventually, the RAMOS ACCOUNT told the GRIFFIN

ACCOUNT that she had found someone to buy the gun but needed the GRIFFIN ACCOUNT to

pick up the gun and to hurry because she didn't"wanna have a FUCKING gun in the school so

go!!"
   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 7 of 21 PageID #: 7




       14.       In addition, the GRIFFIN ACCOUNT had communications with the GRAM

ACCOUNT regarding the sale offirearms and narcotics. On June 16, 2018,the GRIFFIN

ACCOUNT stated that she wanted to meet "to sell bupe" so that she could "get hard" and asked

the GRAM ACCOUNT for a ride. Based on my training and experience, the GRIFFIN

ACCOUNT'S reference to "bupe" is to buprenorphine, an opioid used to suppress opioid

withdrawal.


       15.       THE GRAM ACCOUNT responded that she did not have a vehicle to use but that

she "got a gun for Shawn." Later that day, the GRIFFIN ACCOUNT asked THE GRAM

ACCOUNT if she was "selling the gun to adam?" The GRAM ACCOUNT said that she might

but that "it depends on what he going to pay." THE GRIFFIN ACCOUNT then requested that

the GRAM ACCOUNT bring the firearm to where they were going to meet.

       16.       Finally, the GRIFFIN ACCOUNT also communicated with the MILLER

ACCOUNT regarding the MOS Firearm and the investigation. On August 9, 2018, the

following exchange occurred:

       Miller:         ... idk why but atf called me after talking to scotty last
                       laast week

       Griffin:        Yea they came here too something about bailee selling a
                       stolen gun and a cop was shot with it. Idk bailee sent them
                       to scotty then to me and kayla and they went to ricks work.



       Miller:         https://pix11.com/2018/07/06/nypd-police-officer-shot-in-brooklyn-cops/

       Griffin:        Idk whst this is all about oh and something about Dakota
                       too that he may have bought it off you. Cuz bailee
                       supposably said she sold you a gun. Idk I don't remember
                       anything about it. I told them I knew nothing about a gun.
   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 8 of 21 PageID #: 8




        Miller:         I only bought a muzzle loader... either way scotty
                        shouldn't talk


        17.       On November 5, 2018,the Honorable Roanne L. Mann, U.S.M.J., issued a

search warrant for information associated with the STONE ACCOUNT,RAMOS ACCOUNT,

MILLER ACCOUNT and the GRAM ACCOUNT. S^ 18-M-1054.

        18.       I have reviewed the returns for the STONE ACCOUNT and MILLER

ACCOUNT which shows communications regarding the MOS firearm. On November 18, 2017,

the following exchange occurred:

       Stone:           Yo I got a 45. For three buns

       Miller:          k get sleeves for that.

       Stone:           Right now. As long as I go with then ya

Based on my training and experience, the STONE ACCOUNT'S reference to "three buns" is a

reference to three bundles(or 30 glassines) of heroin. Further, the MILLER ACCOUNT'S

reference to "get sleeves for that" is a reference to a sleeve (or 10 bundles) of heroin.

        19.       The STONE ACCOUNT thereafter sent a photo to the MILLER ACCOUNT (the

same photo sent by the GRIFFIN ACCOUNT)of a black .45 caliber pistol, with wood grips and

serial number RIAl888029, which I have confirmed is the MOS Firearm. The next day, the

MILLER ACCOUNT asked "Still got that burner," which the STONE ACCOUNT replied "Na.

Tht been gone." Based on my training and experience, the MILLER ACCOUNT'S reference to

"that bumer" is a reference to the MOS Firearm.

       20.        I have also reviewed the MILLER ACCOUNT which shows communications

regarding the MOS firearm between the MILLER ACCOUNT and the RUSSELL ACCOUNT.

On November 27, 2017,the following exchange occurred:


                                                  8
   Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 9 of 21 PageID #: 9




        Russell:         What up

        Miller:          Make sure you pass that strap you picked up this week.
                         And careful heard Ken was gonna try and get you. I was
                         tight you got it before me.

        Russell:         Already gave the rachet strap away n he can trying all done.

        Miller:          I heard about that strap from someone who isent in the game.



        Miller:          Skstched when I heard that. How's you.

        Russell:         Good look n im ok.


Based on my training and experience, the MILLER and RUSSELL ACCOUNTS'references to

"strap" and "rachet strap" are references to a firearm. Further, there is reason to believe based on

this conversation that the firearm that they are discussing is the MOS firearm.

       21.        Accordingly, based on the information described above, there is probable cause to

conclude that the Subject Facebook Account contains evidence, such as photographs and

communications, related to possessing and selling a stolen firearm in violation of Title 18,

United States Code Section 922(j), conspiracy to distribute and possess with intent to distribute

narcotics in violation of Title 21, United States Code, Sections 841(a)(1) and 846, and using,

carrying and possessing a firearm, in violation of Title 18 United States Code, Section

924(c)(l)(A)(i).

    B. Background Regarding Facebook

       22.        Facebook owns and operates a free-access social networking website ofthe same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news.
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 10 of 21 PageID #: 10




photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       23.     Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

security questions and answers(for password retrieval), physical address (including city, state,

and zip code), telephone numbers, screen names, websites, and other personal identifiers.

Facebook also assigns a user identification number to each account.

       24.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members ofthe same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a "Friend Request." Ifthe recipient of a "Friend Request"

accepts the request, then the two users will become "Friends" for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user's account

includes a list ofthat user's "Friends" and a "News Feed," which highlights information about

the user's "Friends," such as profile changes, upcoming events, and birthdays.

       25.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Intemet, including people who are not Facebook users. A

Facebook user can also create "lists" of Facebook fnends to facilitate the application ofthese

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example,the types of notifications they receive from Facebook.

                                               10
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 11 of 21 PageID #: 11




        26.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post "status'* updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Intemet. Facebook users can also post information about upcoming

"events," such as social occasions, by listing the event's time, location, host, and guest list. In

addition, Facebook users can "check in" to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user's profile page also includes a "Wall," which is a space where the user

and his or her "Friends" can post messages, attachments, and links that will typically be visible

to anyone who can view the user's profile.

       27.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to "tag"(i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification ofthe tag and a link

to see the photo or video. For Facebook's purposes, the photos and videos associated with a

user's account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

       28.     Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient's "Inbox" on

Facebook, which also stores copies of messages sent by the recipient, as well as other

information. Facebook users can also post comments on the Facebook profiles of other users or

on their own profiles; such comments are typically associated with a specific posting or item on

the profile. In addition, Facebook has a Chat feature that allows users to send and receive instant
                                                 11
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 12 of 21 PageID #: 12




messages through Facebook. These chat ccmmunications are stored in the chat history for the

account. Facebook also has a Video Calling feature, and although Facebook does not record the

calls themselves, it does keep records ofthe date ofeach call.

       29.     If a Facebook user does not want to interact with another user on Facebook, the

first user can "block" the second user from seeing his or her account.

       30.     Facebook has a "like" feature that allows users to give positive feedback or

connect to particular pages. Facebook users can "like" Facebook posts or updates, as well as

webpages or content on third-party {i.e., non-Facebook) websites. Facebook users can also

become "fans" of particular Facebook pages.

       31.     Facebook has a search function that enables its users to search Facebook for


keywords, usemames, or pages, among other things.

       32.     Each Facebook account has an activity log, which is a list ofthe user's posts and

other Facebook activities from the inception ofthe account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as "liking" a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user's Facebook page.

       33.     Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs ("blogs"), or to import their blogs from other

services, such as Xanga, LiveJoumal, and Blogger.

       34.     The Facebook Gifts feature allows users to send virtual "gifts" to their friends that

appear as icons on the recipient's profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other "pokes," which



                                                12
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 13 of 21 PageID #: 13




are free and simply result in a notification to the recipient that he or she has been "poked" by the

sender.


       35.     Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing,jobs, and other items on the Marketplace.

       36.     In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications("apps") on the Facebook platform. When a

Facebook user accesses or uses one ofthese applications, an update about that the user's access

or use ofthat application may appear on the user's profile page.

       37.     Facebook uses the term "Neoprint" to describe an expanded view of a given user

profile. The "Neoprint" for a given user can include the following information from the user's

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; fnend lists, including the friends'

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups' Facebook group identification numbers; future and past event postings;

rejected "Friend" requests; comments; gifts; pokes; tags; and information about the user's access

and use of Facebook applications.

       38.     Facebook also retains Intemet Protocol("IP")logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook,including information about the type ofaction, the date and time ofthe

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user's IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.




                                                 13
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 14 of 21 PageID #: 14




       39.     Social networking providers like Facebook typically retain additional information

about their users' accounts, such as information about the length of service (including start date),

the types ofservice utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records ofcontacts

between the user and the provider's support services, as well as records of any actions taken by

the provider or user as a result ofthe communications.

       40.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence ofthe "who, what, why, when, where, and how" ofthe criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user's "Neoprint," IP log, stored electronic communications, and other data retained

by Facebook, can indicate who has used or controlled the Facebook account. This "user

attribution" evidence is analogous to the search for "indicia ofoccupancy" while executing a

search warrant at a residence. For example, profile contact information, private messaging logs,

status updates, and tagged photos(and the data associated with the foregoing, such as date and

time) may be evidence of who used or controlled the Facebook account at a relevant time.

Further, Facebook account activity can show how and when the account was accessed or used.

For example, as described herein, Facebook logs the Internet Protocol (IP) addresses from which

users access their accounts along with the time and date. By determining the physical location

associated with the logged IP addresses, investigators can understand the chronological and
                                                14
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 15 of 21 PageID #: 15




geographic context ofthe account access and use relating to the crime under investigation. Such

information allows investigators to understand the geographic and chronological context of

Facebook access, use, and events relating to the crime under investigation. Additionally,

Facebook builds geo-location into some ofits services. Geo-location allows, for example, users

to "tag" their location in posts and Facebook "friends" to locate each other. This geographic and

timeline information may tend to either inculpate or exculpate the Facebook account owner.

Last, Facebook account activity may provide relevant insight into the Facebook account owner's

state of mind as it relates to the offense under investigation. For example,information on the

Facebook account may indicate the owner's motive and intent to commit a crime (e.g.,

information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting

account information in an effort to conceal evidence from law enforcement).

       41.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


       42.     I anticipate executing this warrant under the Electronic Communications Privacy

Act,in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications)particularly described in Section I of Attachment B.

Upon receipt ofthe information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.



                                                15
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 16 of 21 PageID #: 16




                                         CONCLUSION


        43.    Based on the forgoing, I request that the Court issue the proposed search warrant.

       44.     This Court has jurisdiction to issue the requested warrant because it is"a court of

competentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),(b)(1)(A)&

(c)(1)(A). Specifically, the Court is "a district court ofthe United States ... that- has

jurisdiction over the offense being investigated." 18 U.S.C. § 271 l(3)(A)(i).

       45.     Pursuant to 18 U.S.C. § 2703(g), the presence ofa law enforcement officer is not

required for the service or execution ofthis warrant.

                                  REQUEST FOR SEALING


       46.     I further request that the Court order that all papers in support ofthis application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is not public. Therefore, premature

disclosure ofthe contents ofthis affidavit and related documents will seriously jeopardize the




                                                16
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 17 of 21 PageID #: 17




       investigation, including by giving targets an opportunity to flee or continue flight from

       prosecution, destroy or tamper with evidence, change patterns ofbehavior, and notify

      confederates.




                                                  Respectfully submitted.



                                                  LAEJON C. BROOKS
                                                  Special Agent
                                                  Bureau of Alcohol, Tobacco, Firearms &
                                                  Explosives


Subscribed and sworn to before me on December 11, 2018




HONORABLE STEVEN L. TISCIONE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                                17
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 18 of 21 PageID #: 18




                                     ATTACHMENT A



                                  Property to Be Searched


       This warrant applies to information associated with the Facebook Account: Facebook

Usemame "Leon Russell" associated with Facebook user ID 100001100116622 and the URL


https://www.facebook.com/leon.russell.355; that is stored at premises owned, maintained,

controlled, or operated by Facebook Inc., a company headquartered in Menlo Park, California.
     Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 19 of 21 PageID #: 19




                                       ATTACHMENT B


                                Particular Things to be Seized

I.       Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession, custody,

or control of Facebook Inc.("Facebook"), including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for the user IDs listed in Attachment A:

        (a)    All contact and personal identifying information, including, for the Subject

               Facebook Account,full name, user identification number, birth date, gender,

               contact e-mail addresses, Facebook passwords, Facebook security questions and

               answers, physical address (including city, state, and zip code), telephone numbers,

               screen names, websites, and other personal identifiers.

        (b)    All activity logs for the account and all other documents showing the user's posts

               and other Facebook activities;

        (c)    All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them;

        (d)    All profile information; News Feed information; status updates; links to videos,

               photographs, articles, and other items; Notes; Wall postings; fnend lists, including

               the friends' Facebook user identification numbers; groups and networks of which

               the user is a member,including the groups' Facebook group identification

               numbers; future and past event postings; rejected "Friend" requests; comments;
Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 20 of 21 PageID #: 20




          gifts; pokes; tags; and information about the user's access and use of Facebook

          applications;

   (e)    All other records ofcommunications and messages made or received by the user,

          including all private messages, chat history, video calling history, and pending

         "Friend" requests;

   (f)    All "check ins" and other location information;

   (g)    All IP logs, including all records ofthe IP addresses that logged into the account;

   (h)    All records ofthe account's usage ofthe "Like" feature, including all Facebook

          posts and all non-Facebook webpages and content that the user has "liked";

   (i)    All information about the Facebook pages that the account is or was a "fan" of;

   (j)    All past and present lists offnends created by the account;

   (k)    All records of Facebook searches performed by the account;

   (1)    All information about the user's access and use of Facebook Marketplace;

   (m)    The types of service utilized by the user;

   (n)    The length ofservice (including start date) and the means and source of any

          payments associated with the service (including any credit card or bank account

          number);

   (o)    All privacy settings and other account settings, including privacy settings for

          individual Facebook posts and activities, and all records showing which Facebook

          users have been blocked by the account;

   (p)    All records pertaining to communications between Facebook and any person

          regarding the user or the user's Facebook account, including contacts with support

          services and records of actions taken.

                                           2
  Case 1:18-mj-01203-ST Document 1 Filed 12/11/18 Page 21 of 21 PageID #: 21




II.    Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities ofcommunications containing violations of Title 18 United States Code,

Sections 922(j)(possession and sale of stolen firearms), 924(c)(l)(A)(i)(using, carrying and

possessing a firearm), and Title 21, United States Code, Sections 841(a)(1) and 846(conspiracy

to distribute narcotics)(the "Subject Offenses"), all involving BAILEE CAMERON,SCOTT

FURNESS,JENNIFER GRIFFIN,RICARDO RAMOS,KEN STONE,KAYLA RAMOS,

GREG MILLER,TASHA GRAM and LEON RUSSELL since June 1, 2017, including, for the

user IDs identified on Attachment A,information pertaining to the following matters:

          (a) Communications involving the Subject Facebook Accounts;

          (b) Evidence indicating how and when the Facebook account was accessed or used,

               to determine the chronological and geographic context of account access, use, and

               events relating to the crime under investigation and to the Facebook account

               owner;


          (c) Evidence indicating the Facebook account owner's state of mind as it relates to

               the crimes under investigation;

          (d) The identity ofthe person(s) who created or used the user IDs, including records

               that help reveal the whereabouts ofsuch person(s);

          (e) The identity ofthe person(s) who communicated with the Subject Facebook

               Accounts about matters relating to the Subject Offenses, including records that

               help reveal their whereabouts.
